Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Species A (claims 1 and 3-4) without traverse.  
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 
It is duly notified the withdrawn claim 9 has 112b issue regarding the limitation of “…as distant as possible…”.  It appears to be a relative term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (Scientific Reports 6, Article number:38404, 2016, pg.1095-1118).
Chang (abs., Figure 1) discloses a polymer of:

    PNG
    media_image1.png
    539
    670
    media_image1.png
    Greyscale
.
It is duly notified claims 1 claims merely a structural unit, not a repeating unit.  Claim 1 does not specify the location where the structural units repeat.

Claim(s) 1 and 3-4 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radu et al. (US 20160285000).
Radu (abs., claims, examples, Figure 1) discloses a polymer of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It is duly notified claims 1 claims merely a structural unit, not a repeating unit.  Claim 1 does not specify the locations where the structural units repeat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766